
	

114 HR 3802 IH: Alternative Ammunition Manufacturing Act
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3802
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. Babin (for himself, Mr. Collins of New York, Mr. Brooks of Alabama, Mr. Gosar, Ms. Jenkins of Kansas, Mr. Johnson of Ohio, Mr. Joyce, Mr. Lamborn, Mr. LaMalfa, Mr. Miller of Florida, Mr. Rogers of Alabama, Mr. Sessions, Mr. Poe of Texas, Mr. Grothman, Mr. Zinke, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide for the disposition, within 60 days, of an
			 application to exempt a projectile from classification as armor piercing
			 ammunition.
	
	
 1.Short titleThis Act may be cited as the Alternative Ammunition Manufacturing Act. 2.Deadline for decision on application to exempt projectile from classification as armor piercing ammunitionSection 921(a)(17) of title 18, United States Code, is amended by adding at the end the following:
			
				(D)
 (i)An application to exempt a projectile from classification as armor piercing ammunition, that is received by the Attorney General on or after August 1, 2011, is deemed approved if the Attorney General does not disapprove the application within 60 days after the later of—
 (I)the date the application is so received; or (II)the date of the enactment of this subparagraph.
 (ii)If the Attorney General disapproves such an application, the Attorney General shall provide the applicant, in writing, with detailed findings of fact and the reasons for the disapproval..
		
